DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (U.S. Patent Application Publication 2016/0094802) in view of Bloch et al. (U.S. Patent Application Publication 2015/0179224) in view of Coward et al. (U.S. Patent Application Publication 2017/0078376).
Regarding claim 19, Thomas et al. discloses a computer system, comprising: one or more memories storing instructions (Fig. 3; paragraph [0037] –  in some embodiments, the generation and decryption of the signaling information, the switching between the PIDs, and the use of the unique ID of the destination device to make selections/determinations of PIDs may each be performed in software - in some embodiments, the destination device may be a decoder device that may be internal or external to the receiver – for example, the destination device may be a decoder device in the distribution network (e.g., content delivery network 104 of Fig. 1); paragraph [0066] – a processor will receive instructions and data from a read only memory or a random access memory or both – the essential elements of a computer are processor for performing instructions and one or more memory devices for storing instructions and data); and one or more processors that are coupled to the one or more memories and, when executing the instructions (Fig. 3; paragraph [0037] –  in some embodiments, the generation and decryption of the signaling information, the switching between the PIDs, and the use of the unique ID of the destination device to make selections/determinations of PIDs may each be performed in software - in some embodiments, the destination device may be a decoder device that may be internal or external to the receiver – for example, the destination device may be a decoder device in the distribution network (e.g., content delivery network 104 of Fig. 1); paragraph [0066] – a processor will receive instructions and data from a read only memory or a random access memory or both – the essential elements of a computer are processor for performing instructions and one or more memory devices for storing instructions and data), are configured to: receive a first encoded video sequence that includes different scene changes (Fig. 3; paragraph [0039] – Fig. 3 depicts an example of a graph 300 of multiple media streams, each containing fingerprint marks, being received at a receiver (e.g., one of multiple receivers 102 of Fig. 1 or one of receivers 202 of Fig. 2)); decode at least a first portion of the first encoded video sequence to generate a first decoded video sequence (Fig. 3; paragraph [0037] – in some embodiments, the destination device may be a decoder device that may be internal or external to the receiver – for example, the destination device may be a decoder device in the distribution network (e.g., content delivery network 104 of Fig. 1); paragraph [0039] – the signaling information may indicate whether fingerprinting at the receiver is turned on or off and may also indicate an order in which the receiver should switch between the PIDs (and thus, switch between the received the media content streams) – row 320 of graph 300 shows the media streams that may be displayed on the display coupled to the receiver at different segments of times 314, viz., 314a, 314b, 314c, and 314d; paragraph [0041] – it will be appreciated that using a sequence of switching among the visually unique, versions, based on their PIDs provides the opportunity to create a unique mapping between receiver identifications, and a unique switching pattern associated with the receiver ID; paragraph [0042] – in addition to the switching pattern, additional unique one-to-one correspondence may be established between a video clip and a receiver by using different scene change techniques when changing from one video PID to another); play back the at least the first portion of the first decoded video sequence (Fig. 3; paragraph [0039] – the signaling information may indicate whether fingerprinting at the receiver is turned on or off and may also indicate an order in which the receiver should switch between the PIDs (and thus, switch between the received the media content streams) – row 320 of graph 300 shows the media streams that may be displayed on the display coupled to the receiver at different segments of times 314, viz., 314a, 314b, 314c, and 314d; paragraph [0041] – it will be appreciated that using a sequence of switching among the visually unique, versions, based on their PIDs provides the opportunity to create a unique mapping between receiver identifications, and a unique switching pattern associated with the receiver ID; paragraph [0042] – in addition to the switching pattern, additional unique one-to-one correspondence may be established between a video clip and a receiver by using different scene change techniques when changing from one video PID to another); and switch, at a first scene change included in the one or more scene changes, to playing back at least a second portion of a second decoded video sequence (Fig. 3; paragraph [0039] – the signaling information may indicate whether fingerprinting at the receiver is turned on or off and may also indicate an order in which the receiver should switch between the PIDs (and thus, switch between the received the media content streams) – row 320 of graph 300 shows the media streams that may be displayed on the display coupled to the receiver at different segments of times 314, viz., 314a, 314b, 314c, and 314d; paragraph [0041] – it will be appreciated that using a sequence of switching among the visually unique, versions, based on their PIDs provides the opportunity to create a unique mapping between receiver identifications, and a unique switching pattern associated with the receiver ID; paragraph [0042] – in addition to the switching pattern, additional unique one-to-one correspondence may be established between a video clip and a receiver by using different scene change techniques when changing from one video PID to another).  However, Thomas et al. fails to disclose a video sequence that includes one or more keyframes; and switch, at a first keyframe included in the one or more keyframes, to playing back at least a second portion of a second decoded video sequence, wherein the first decoded video sequence and the second decoded video sequence are associated with different sets of encoding parameters.
Referring to the Bloch et al. reference, Bloch et al. discloses a computer system, comprising: a video sequence that includes one or more keyframes (paragraph [0002] – a key frame, also known as an intra-frame (I-frame), is a frame in which a complete image is stored in the data stream – whenever a drastic change to the image occurs, such as when switching from one camera shot to another, or at a scene change, a key frame is created); and switch, at a first keyframe included in the one or more keyframes, to playing back at least a second portion of a second decoded video sequence (paragraph [0002] – a key frame, also known as an intra-frame (I-frame), is a frame in which a complete image is stored in the data stream – whenever a drastic change to the image occurs, such as when switching from one camera shot to another, or at a scene change, a key frame is created).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dates of the invention to have had key frames at the beginning of a scene change as disclosed by Bloch et al. in the system disclosed by Thomas et al. in order to distinguish a drastic change in the image from once frame to the next (Bloch et al.: paragraph [0002]). Once Bloch et al. is combined with Thomas et al., every scene change would start with a key frame and therefore the switching between media streams would be done at a key frame, since Thomas et al. teaches the media streams are switched at a scene change.  However, Thomas et al. in view of Bloch et al. still fail to disclose wherein the first decoded video sequence and the second decoded video sequence are associated with different sets of encoding parameters.
Referring to the Coward et al. reference, Coward et al. discloses a computer system, wherein the first decoded video sequence and the second decoded video sequence are associated with different sets of encoding parameters (paragraph [0048] – various of the disclosed embodiments describe techniques in which multiple video encoders are used to simultaneously encode a video using encoders configured using different encoding parameters – a segment selector selects an encoded version of the encoded video segment using operational criteria such as video quality and bandwidth; paragraph [0096] – thus, a given segment can be encoded at a bitrate independently from any other segment; paragraph [0258] – in some embodiments, the method 3400 includes performing another encoding on the video sequence at a different encoding bitrate to produce another encoded copy of the video sequence; paragraph [0133] - decoder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dates of the invention to have had the first video sequence and the second video sequence be associated with different sets of encoding parameters as disclosed by Coward et al. in the system disclosed by Thomas et al. in view of Bloch et al. in order to provide multiple copies of a video using different encoding parameters or to provide a video where each segment is encoded according to the complexity of the video segment.  
Regarding claim 20, Thomas et al. in view of Bloch et al. in view of Coward et al. discloses all of the limitations as previously discussed with respect to claim 19 including that wherein the first keyframe is associated with a shot change in a source video sequence (Thomas et al.: Fig. 3; paragraph [0042] – in addition to the switching pattern, additional unique one-to-one correspondence may be established between a video clip and a receiver by using different scene change techniques when changing from one video PID to another; Bloch et al.: paragraph [0002] – a key frame, also known as an intra-frame (I-frame), is a frame in which a complete image is stored in the data stream – whenever a drastic change to the image occurs, such as when switching from one camera shot to another, or at a scene change, a key frame is created).

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
A computer-implemented method for playing back digital content on an endpoint device, the method comprising: receiving a first encoded video sequence that includes one or more keyframes; decoding at least a portion of the first encoded video sequence to generate a first decoded video sequence; playing back at least a portion of the first decoded video sequence; receiving a second encoded video sequence that includes one or more keyframes at the same locations as the one or more keyframes included in the first encoded video sequence; decoding at least a portion of the second encoded video sequence to generate a second decoded video sequence; and switching, at one of the one or more keyframes, to playing back at least a portion of the second decoded video sequence (Independent claim 1; claims 2-9 depend from claim 1).
One or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: decoding at least a first portion of a first encoded video sequence to generate a first decoded video sequence; playing back at least a portion of the first decoded video sequence;Page 3Patent   decoding at least a second portion of a second encoded video sequence to generate a second decoded video sequence; and switching, at a first keyframe that is included in the first encoded video sequence and that is at a same location as a second keyframe included in the second encoded video sequence, to playing back the at least the second portion of the second decoded video sequence (Independent claim 10; claims 11-18 depend from claim 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
September 23, 2022